Judgment, Supreme Court, New York County (John Bradley, J.), rendered February 27, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly exercised its discretion in balancing the probative nature of defendant’s prior convictions against the possibility of undue prejudice. We do not find defendant’s felony conviction to be too remote for cross-examination (see, People v Walker, 83 NY2d 455, 459).
Defendant’s challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged comments were fair comments on the evidence and proper responses to arguments raised in the defense summation (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). Concur — Milonas, J. P., Rosenberger, Ellerin and Andrias, JJ.